ATTORNEYS FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Jeffrey A. Baldwin                                          Curtis T. Hill, Jr.
Tyler D. Helmond                                            Attorney General of Indiana
Voyles, Zahn, & Paul
Indianapolis, IN                                            Jesse R. Drum
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana
______________________________________________________________________________


                                In the                                                 FILED
                        Indiana Supreme Court                                     Apr 21 2017, 3:24 pm

                            _________________________________                          CLERK
                                                                                   Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court
                                    No. 32S01-1704-PC-226

COREY MIDDLETON,
                                                            Appellant (Petitioner below),

                                                v.

STATE OF INDIANA,
                                                      Appellee (Respondent below).
                            _________________________________

                Appeal from the Hendricks Superior Court, No. 32D02-1502-PC-3
                               The Honorable Rhett Stuard, Judge
                           _________________________________

      On Petition to Transfer from the Indiana Court of Appeals, No. 32A01-1603-PC-592
                            _________________________________

                                         April 21, 2017

Per Curiam.

        Corey Middleton filed a petition for post-conviction relief, alleging several claims of

ineffective assistance of trial counsel. The post-conviction court denied Middleton’s petition, and

the Court of Appeals affirmed. Middleton v. State, 64 N.E.3d 895 (Ind. Ct. App. 2016), reh’g

denied. In so doing, the court determined Middleton’s counsel performed deficiently as to one of

Middleton’s claims. Id. at 903. But the court ultimately rejected that claim, finding Middleton

had “not established that but for counsel’s error, the result of the proceeding would have been
different.” Id. at 902. Middleton seeks transfer, contending, among other things, that the Court of

Appeals applied the incorrect standard in making this assessment.

       We agree with our colleagues’ ultimate resolution of Middleton’s claims. We note,

however, that to demonstrate prejudice from counsel’s deficient performance, a petitioner need

only show “a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland v. Washington, 466 U.S. 668, 694 (1984)

(emphasis added). “A reasonable probability is a probability sufficient to undermine confidence

in the outcome.” Id. See, e.g., Campbell v. State, 19 N.E.3d 271, 274 (Ind. 2014); Wilkes v. State,

984 N.E.2d 1236, 1241 (Ind. 2013) (quoting Strickland).

       Accordingly, we grant transfer and summarily affirm the Court of Appeals opinion

pursuant to Indiana Appellate Rule 58(A), with the exception of its misstatement of Strickland’s

prejudice standard.



All Justices concur.